.

 
IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00035-CR
 
In
re Lorenza Leon Blaylock, Jr.
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 




Lorenza Leon Blaylock, Jr. a Texas
inmate, seeks a writ of mandamus compelling the judge[1]
of the 87th District Court of Freestone County, to vacate his judgment of
conviction on grounds that the District Attorney had neither taken nor filed
his oaths of office; thus, Blaylock maintains that the judgment is void.  See
Tex. Const. Art. V, § 21; see also Tex. Const. Art. XVI, § 1.  We
dismiss the petition for want of jurisdiction.[2]
A writ of habeas corpus is the “exclusive
post-conviction remedy in final felony convictions.”  Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex.
Crim. App. 1996); Ex
parte Mendenhall, 209
S.W.3d 260, 261 (Tex. App.—Waco 2006, orig. proceeding);  Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2009).  Appellate courts lack jurisdiction
over such writs.  See Mendenhall, 209 S.W.3d at 261; see also Tex.
Code Crim. Proc. Ann.
art. 11.07(3)(a),
(b); Tex. Code Crim. Proc. Ann.
art. 11.05 (Vernon 2005).  Although such an application must be
filed with the trial court, the writ, which issues by operation of law, “must
be made returnable to the Court of Criminal Appeals.”  Mendenhall, 209 S.W.3d at 261 (quoting Tex.
Code Crim. Proc. Ann. art. 11.07(3)).
Blaylock’s petition for writ of mandamus
essentially seeks habeas corpus relief.  See Mendenhall, 209 S.W.3d at 261; see also In re
Bruno, No.
10-07-00397-CR, 2008 Tex.
App. LEXIS 506, at *1-2 (Tex. App.—Waco Jan. 23, 2008, orig.
proceeding) (not designated for publication).  Because we lack jurisdiction to grant such relief, we
dismiss Blaylock’s petition for writ of mandamus and all pending motions in
this proceeding for want of jurisdiction.  See Mendenhall, 209 S.W.3d at 261; see also Bruno,
2008 Tex. App. LEXIS 506, at *1-2.
  
FELIPE REYNA
Justice
Before
Chief Justice Gray
Justice Reyna, and
Justice Davis 
Writ
dismissed 
Opinion
delivered and filed March 3, 2010
[OT06]




[1]               Blaylock names the
Honorable Horace Dickson Black, Jr. as judge of the 87th Judicial District
Court of Freestone County.  Judge Black presided over Blaylock’s trial, but
retired from the 77th Judicial District Court of Freestone and Limestone
Counties.  The Honorable Deborah Oakes Evans is the current elected judge of
the 87th Judicial District Court.
 


[2]
          Blaylock’s appendix does not comply
with Rules of Appellate Procedure 52.3 and 52.7.  See Tex. R. App. P. 52.3(k)(1); see also
Tex. R. App. P. 52.7.  Nevertheless,
we will apply Rule of Appellate Procedure 2 and disregard this deficiency.  See
Tex. R. App. P. 2.